DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (Monolithic graded-refractive-index glass-based antireflective coatings…) in view of Aytug (US Pub 20150239773) 
Regarding claim 1: Aytug teaches an architectural glass product (see Pg. 2015, Col. 1 for example) comprising a glass substrate having a first and second side with a nano-structured coating on one side of the substrate wherein the coating has nano-pores that can have a diameter falling within the claimed range (see Pg. 5441, Col. 1, par. 2, Col. 2, par. 1, pg, 5445, Col. 2, middle of par, Pg. 5447, Col. 1, par. 2 bridged to Col. 2, par. 1). 
The nano-pores can be varied in size (i.e. not uniform in diameter) (see Pg. 5442, Col. 1, par. 2) but Aytug does not explicilty teach the first, second and third pore diameter requirement claimed. However, it is initially noted that it has been held by the courts that "[W]here the general conditions of a claim are disclosed in the prior art, it is In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). 
In the instant case, although Aytug may not explicitly disclose the three pore diameter ranges claimed, Aytug does disclose the general conditions of the claim. Additionally, Aytug does not place limits on their pore diameters and actually suggest the pore size can be optimized for desired results. For example, Aytug clearly teaches that pore size can be optimized for index and visible reflectance (pg 5442, Col. 1, par. 2) and the size can be controlled by heat treatment, etchant type, etchant concentration, etchant duration, etc. (Pg. 5441, Col. 2, pa. 1). As such, one having ordinary skill would readily find it obvious to optimize pore size within the coating for desired index and visible reflection.
Further, Aytug’s nano-structured coating comprising nano-pores is used as an AR coating for glass and as Aytug (‘773), who similarly teaches nano-structured coating comprising nano-pores is used as an AR coating for glass, discloses that such nano-pores can have diameters ranging from 10-400nm (see 0033, 0103), varying pore size across the entirety of the workable range spectrum of 10 to 400nm would have been obvious through routine experimentation. 
It is noted for the record that although the claim uses the language first, second and third when referring to the recited diameter ranges, there is nothing in the claim that requires the first, second and third diameters to be different. For example, all pores can fall within 100-250nm (note: the 100nm end point in the first diameter range, the 100-250 in the second and the 250nm end point in the third). Given that Aytug’s pore 
In the instance Applicants assert that the claimed diameters must be different, in addition to Aytug teaching that the pore size can be optimized, Aytug also teaches that the pore size can be varied to have a gradient (i.e. different diameters), such as be smaller near the substrate and gradually increase towards the coating-air interface for obtaining graded index and reduced visible reflection (pg 5442, Col. 1, par. 2). As such, one having ordinary skill would not only find it obvious to optimize pore size within the range of 10-400nm as discussed above but to create a gradient of pore diameters (i.e. multiple different pore diameters) across the spectrum of 10 to 400nm for desired index and visible reflection.
Aytug does not explicitly disclose that the nano-pores being not uniform “to decrease UV diffuse transmittance”, however, this is intended use and it has been held by the courts that as long as the art is capable of such use, the limitation is met. In the instant case, as Aytug’s nano-pores are not uniform as claimed, one having ordinary skill would reasonably conclude the same capabilities of use to be present absent an evidentiary showing to the contrary. 
Regarding claim 3: Aytug does not explicitly disclose the product having a UV transmittance of less than or equal to 25%, however, given that their product meets that claimed, one having ordinary skill would reasonably conclude the same properties to be obtained absent an evidentiary showing to the contrary (MPEP 2112).

11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (Monolithic graded-refractive-index glass-based antireflective coatings…) and Aytug (US Pub 20150239773)  as applied to claim 1 or alternatively, in further view of Liang et al. (US Pub 20130215513).
As discussed above, Aytug teaches the invention of claim 1. Although Aytug does not explicitly disclose another coating on the other surface of their glass as claimed, this is merely rearrangement of parts or a matter of design choice (MPEP 2144.04). Specifically, as Aytug’s teaches that their coating is reducing reflection of the glass surface, it would have been obvious to place such a layer on any surface, including both the first and second as claimed, depending on level of antireflection of each surface desired. 
	Alternatively, Aytug does not exclude a second coating and instead, only generally teaches porous nanostructured coating being a porous AR nano-structured coating for architectural glass.
	As Liang, who similarly teaches porous AR nanostructures coatings for architectural glass, discloses that such an AR coating can be applied to both sides of the glass product (0052), it would have been obvious to one having ordinary skill at the time of invention to modify Aytug to include their AR coating being on the first and second side of their glass product to obtain a desirable architectural glass.  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (Monolithic graded-refractive-index glass-based antireflective coatings…) and Aytug .
As discussed above, Aytug teaches the invention of claim 1. Aytug does not teach a passivation layer between their coating and glass, however, they do not exclude such a layer. Further, Aytug is generally teaching a porous AR nanostructured coatings for architectural glass.
	As Liang, who similarly teaches porous AR nanostructures coatings for architectural glass, discloses that such an AR coating can have a barrier layer (passivation) be applied between the substrate and AR coating for providing barrier properties (see 0107), it would have been obvious to one having ordinary skill at the time of invention to modify Aytug to include a barrier layer (passivation) be applied between the substrate and AR coating for providing barrier properties


Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (Monolithic graded-refractive-index glass-based antireflective coatings…) and Aytug (US Pub 20150239773)  as applied to claim 1 in further view of Varanasi (US Pub 20060188730).
As discussed above, Aytug teaches the invention of claim 1. Although Aytug does not explicitly recite their glass product comprising first and second glasses in the manner claimed, Aytug does not exclude this and only generally teach a glass product for architectural windows coated with an AR coating. 
. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (Monolithic graded-refractive-index glass-based antireflective coatings…), Aytug (US Pub 20150239773) and Varanasi (US Pub 20060188730) as applied to claim 13 in view of Liang et al. (US Pub 20130215513).
As discussed above, Aytug teaches the invention of claim 13. Aytug does not teach a passivation layer between their coating and glass, however, they do not exclude such a layer. Further, Aytug is generally teaching a porous AR nanostructured coatings for architectural glass.
	As Liang, who similarly teaches porous AR nanostructures coatings for architectural glass, discloses that such an AR coating can have a barrier layer (passivation) be applied between the substrate and AR coating for providing barrier properties (see 0107), it would have been obvious to one having ordinary skill at the 

Claim 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (US Pub 20150239773) or alternatively, in view of Aytug (Monolithic graded-refractive-index glass-based antireflective coatings…).
Regarding claim 1: Aytug teaches an architectural glass product ((0004, 0042) comprising a glass substrate having a first and second side with a nano-structured coating on one side of the substrate wherein the coating has nano-pores that can have a diameter falling within the claimed range (abstract, 0008, Figures, 0033, 0036, 0103). 
Aytug does not explicitly recite the pores not being uniform, however, one having ordinary skill reading Aytug would consider this to be implicit within the reference. Specifically, it is noted that Aytug clearly discloses that their layer can have a variable porosity graded index of refraction (see 0047) which would indicate that the pores are changing size. Additionally it is noted that Aytug teaches that the dimensions of their nanostructures is smaller at the coating air side and increases toward the coating substrate side (see 0093-0094). Given that Aytug’s nanopores are the in-between space of the nanostructures, one having ordinary skill would expect that the nanostructures being smaller at the coating surface will create bigger spacing between each nanostructure (i.e. bigger pores) and the nanostructures being bigger at the substrate side will create smaller spacing (i.e. smaller pores). 
	Alternatively, in the instant Applicants argue that the claimed feature is not implicit within Aytug, Aytug does not exclude the features and instead, only generally 
Although the claim uses the language first, second and third when referring to diameter ranges, there is nothing in the claim that requires the first, second and third diameters to be different. For example, all pores can fall within 100-250nm (note: the 100nm end point in the first diameter range, the 100-250 in the second and the 250nm end point in the third). Given that Aytug’s pore diameters can be 10-400nm (see 0033, 0103), Aytug is considered to overlap and render the claimed diameters obvious (see MPEP 2144.05 overlapping ranges). 
	Alternatively, in the instance Applicants assert that different diameters must be present, it is initially noted that it has been held by the courts that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). 
In the instant case, although Aytug may not explicitly disclose different diameters as claimed, Aytug does disclose the general conditions of the claim. Additionally, Aytug 
Aytug does not explicitly disclose that the nano-pores being not uniform “to decrease UV diffuse transmittance”, however, this is intended use and it has been held by the courts that as long as the art is capable of such use, the limitation is met. In the instant case, as Aytug’s nano-pores are not uniform as claimed, one having ordinary skill would reasonably conclude the same capabilities of use to be present absent an evidentiary showing to the contrary. 
Regarding claim 3: Aytug does not explicitly disclose the product having a UV transmittance of less than or equal to 25%, however, given that their product meets that claimed, one having ordinary skill would reasonably conclude the same properties to be obtained absent an evidentiary showing to the contrary (MPEP 2112).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (US Pub 20150239773) and Aytug (Monolithic graded-refractive-index glass-based antireflective coatings…) as applied to claim 1 or alternatively, in further view of Liang et al. (US Pub 20130215513).

	Alternatively, Aytug does not exclude a second coating and instead, only generally teaches porous nanostructured coating being a porous AR nano-structured coating for architectural glass.
	As Liang, who similarly teaches porous AR nanostructures coatings for architectural glass, discloses that such an AR coating can be applied to both sides of the glass product (0052), it would have been obvious to one having ordinary skill at the time of invention to modify Aytug to include their AR coating being on the first and second side of their glass product to obtain a desirable architectural glass.  


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (US Pub 20150239773) and Aytug (Monolithic graded-refractive-index glass-based antireflective coatings…) as applied to claim 1 in further view of Liang et al. (US Pub 20130215513).
As discussed above, Aytug teaches the invention of claim 1. Aytug does not teach a passivation layer between their AR coating and glass and in contrast, actually 
	As Liang, who similarly teaches porous AR nanostructures coatings for architectural glass, discloses that such an AR coating can have a barrier layer (passivation) be applied between the substrate and AR coating for providing barrier properties (see 0107), it would have been obvious to one having ordinary skill at the time of invention to modify Aytug to include a barrier layer (passivation) be applied between the substrate and AR coating for providing barrier properties

Claim 5 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (US Pub 20150239773) and Aytug (Monolithic graded-refractive-index glass-based antireflective coatings…) as applied to claim 1 in further view of Varanasi (US Pub 20060188730).
As discussed above, Aytug teaches the invention of claim 1. Although Aytug does not explicitly recite their glass product comprising first and second glasses in the manner claimed, Aytug does not exclude this and only generally teach a glass product for architectural windows coated with an AR coating. 
As Varanasi, who similarly teaches a glass product for architectural windows wherein an AR coating can be applied (see Figures, abstract, 0018), discloses that such products can be made with first and second glasses spaced apart from each other with a polymer interlayer wherein a AR coating can be on an exterior first surface of the first . 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aytug (US Pub 20150239773), Aytug (Monolithic graded-refractive-index glass-based antireflective coatings…) and Varanasi (US Pub 20060188730) as applied to claim 13 in view of as applied to claim 13 in view of Liang et al. (US Pub 20130215513).
As discussed above, Aytug teaches the invention of claim 13. Aytug does not teach a passivation layer between their AR coating and glass and in contrast, actually teaches that their coating can be directly on the glass (see 0005 for example). However, it is first noted that Aytug disclosing that it “can be” directly on the glass is not limiting them to exclude additional layers there-between. Further, Aytug is generally teaching a porous AR nanostructured coatings for architectural glass.
	As Liang, who similarly teaches porous AR nanostructures coatings for architectural glass, discloses that such an AR coating can have a barrier layer (passivation) be applied between the substrate and AR coating for providing barrier properties (see 0107), it would have been obvious to one having ordinary skill at the time of invention to modify Aytug to include a barrier layer (passivation) be applied between the substrate and AR coating for providing barrier properties


Response to Arguments
Applicant’s arguments with respect to the 112 second paragraph rejections of claims 13 and 17 have been fully considered and are persuasive.  The 112 rejections of claims 13 and 17 have been withdrawn. 
Applicant's arguments filed October 15, 2021 with respect to the prior art rejections have been fully considered but they are not persuasive.
In summary, Applicants initially argue against the rejection of Aytug-NPL teaching the claimed invention because the reference the reference discloses a pore size of less than 100nm and does not diffuse UV but is anti-reflective against UV showing a higher UV transmittance when coated as shown in Figure 5(a). As such, increasing the pore size as argued by the Office would materially alter the properties of the coating, change the principle of operation of the reference and render the reference inoperable for its intended purpose. 
This is not persuasive. Although the Examiner agrees that Examples within the reference do disclose a pore size of less than 100nm, the reference never teaches that their pore size is limited to those values and cannot be increased as desired. Additionally, while Applicants assert that the reference does not diffuse UV but is anti-reflective against UV and cites Aytug-NPL’s Figure 5(a) as evidence, the Examiner initially points out that Figure 5(a) is merely an Example within the reference and it has been held by the courts that a reference is not limited by their Examples. Specifically, just because a reference teaches an Example wherein transmission in portions of the UV range may increase, does not mean that the reference requires increased UV 
Further, it is noted for the record that it is clear throughout the reading of Aytug-NPL that their intended purpose is not actually increased UV transmission but instead, is increased visible transmission. As such, one having ordinary skill would readily conclude that as long as the pore size increase added to the reference can still obtain increased visible transmission, regardless of the effect of UV, Aytug-NPL will be operable for its intended purpose. In the instant case, as the Office modified Aytug-NPL with the 10-400nm pore size of Aytug which clearly teaches that such a pore size can still obtain increased visible transmission, the rejection is deemed proper. 
Applicants argue against Aytug ‘773 because they assert that Aytug ‘773 merely describes pore size from 10-400nm with no intention to change the diameter of the pores to different sizes. 
This is not persuasive. Initially, as discussed in the Office Action, although Aytug may not explicitly recite the pores not being of difference sizes, one having ordinary skill reading Aytug would consider this to be implicit within the reference. Specifically, Aytug clearly discloses that their layer can have a variable porosity graded index of refraction (see 0047) which would indicate pores are changing size. Additionally it is noted that 
	Alternatively, it was also discussed in the Office Action that in the instance Applicants argue that the claimed feature is not implicit within Aytug, Aytug does not exclude the features and instead, only generally teaches porous AR nanostructured coatings for architectural glass wherein the pores can be made by etching. As Aytug (“Monolithic…”), who similarly teaches porous AR nanostructured coatings for architectural glass wherein the pores can be made by etching, discloses that it is desirable to vary the pore size to be larger at the substrate side than at the air side (i.e. non uniform) for desired graded index and reduced visible reflectance (see pg. 5442, Col. 1-2), it would have at the very least, been obvious to one having ordinary skill at the time of invention to modify Aytug to include varying the pore size to be larger at the substrate side than at the air side (i.e. non uniform) for desired graded index and reduced visible reflectance.
It is noted for the record that although the claim uses the language first, second and third when referring to diameter ranges, there is nothing in the claim that requires the first, second and third diameters to be different. For example, all pores can fall within 100-250nm (note: the 100nm end point in the first diameter range, the 100-250 in the second and the 250nm end point in the third). Given that Aytug’s pore diameters 
	Further, in the instance Applicants assert that different diameters must be present, it is initially noted that it has been held by the courts that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05). 
In the instant case, Aytug does disclose the general conditions of the claim. Additionally, Aytug does not place limits on their pore diameters and not only appears to suggest that variable porosity grades index of refraction (0047) but as it was found obvious above to modify Aytug to include varying the pore size to be larger at the substrate side than at the air side for desired graded index and reduced visible reflectance, one having ordinary skill would not only find it obvious to optimize pore size within Aytug’s workable range of 10-400nm but to create a gradient of pore diameters (i.e. multiple different pore diameters) across the spectrum of 10 to 400nm for desired index and visible reflection.
Applicants also argue against the rejections of claim 3 wherein it was asserted that Aytug-NPL and Aytug ‘773 would inherently have a UV light transmittance of less than or equal to 25% but Applicants arguments are not persuasive. 
When rejecting claim 3, the Office asserted that such properties would be inherently expected within the references due to the references, as amended, teaching the same coating as claimed. Specifically, given that Aytug-NPL in view of Aytug ‘773 will provide for a coating meeting the structural requirements of claim 1, one having 
However, the Examiner also notes for the record the following in the instance Applicants continue to argue against the UV transmittance. Similar to remarks mentioned above, the claim only recites UV light transmittance (and not UV light transmittance over the “entire” UV range). As such, as long as the prior art teaches UV light transmittance of less than or equal to 25% anywhere in the UV range, the limitation will be met. In the instant case, the Examiner does point out that Aytug-NPL Figure 5(a) does suggests that UV light transmittance up to 300nm can be made to be less than 50%. Additionally, Aytug ‘773 does suggest that UV transmittance in the range of 10-400nm can be within the range claimed (see 0049). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784